DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2020, 10/29/2020 and 11/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Remarks
Office Action is in response to the preliminary amendments filed 10/24/2020.
Claims 1-15 have been amended.
Claim Objections
Claim 13 is objected to because of the following informalities:  
“a cooling system for cooling the superconductive conductor to a cryogenic operating temperature, wherein the cooling system is configured to circulate a fluid coolant in the coolant channel of the coil device.” Should read -- a cooling system for cooling the superconductive conductor to a cryogenic operating temperature, wherein the cooling system is configured to circulate the fluid coolant in the coolant channel of the coil device.—.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. (JP H08130134; IDS; English Machine Translation Attached) in view of Hed et al. (US 4996508).
In claim 1, Okano teaches (Fig. 1-6) an electrical coil device comprising a winding carrier (3, 3A) which is formed from an elongate hollow tube (3) and which is shaped in the manner of a ring (illustrated in Fig. 2), such that, overall, a superordinate loop of the coil device is formed by the ring shape of the winding carrier (3, 3A), and a winding (1, 2) which is applied to the winding carrier (3, 3A) and which is composed of a superconductive conductor ([0002]) wherein the superconductive conductor is wound in a multiplicity of individual turns (illustrated in Fig. 2) helically around the hollow tube (3), such that the ring shape of the winding carrier (3, 3A) results in at least one superordinate turn of the overall helix.

However, Hed teaches an electrical coil device Fig. (10-11) comprising a winding carrier (13) having a tube shape (illustrated in Fig. 11) wherein the interior of the hollow tube (13) is designed as a coolant channel (34) for the circulation of a fluid coolant (Col. 8, ln. 10-45).
Therefore in view of Hed, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Okano to have the interior of the hollow tube designed as a coolant channel for the circulation of a fluid coolant, in order to ensure that the device is maintained below the critical temperature for superconductivity (Hed; Col. 8, ln. 15-22).
In claim 6, Okano as modified teaches the device of claim 1; furthermore Okano teaches wherein the hollow tube (3) has a round cross-sectional shape (illustrated in Fig. 1).
In claim 11, Okano as modified teaches the device of claim 1; furthermore Okano teaches wherein the coil device is in the form of a coil device for an electric machine (Transformer; Abstract).
Claims 2, 4, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. (JP H08130134; IDS; English Machine Translation Attached), in view of Hed et al. (US 4996508), and further in view of Ries et al. (US 2006/0293189).
In claim 2, Okano teaches the device of claim 1, with the exception of a coil axis, and two axial coil members which extend parallel to the coil axis.
However, Ries teaches a machine (Fig. 7) having a coil axis (axis extending through coils 5), and two axial coil members (5) which extend parallel to the coil axis.
Therefore in view of Ries, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Okano as modified to have a 
In claim 4, Okano as modified teaches the device of claim 2; furthermore Okano does not teach in addition to the two axial coil members, two axially end-side connecting members which are each formed as straight members.
However, Ries further teaches in addition to the two axial coil members (5), two axially end-side connecting members (5a, 5b) which are each formed as straight members.
Therefore further in view of Ries, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Okano as modified to have in addition to the two axial coil members, two axially end-side connecting members which are each formed as straight members, in order to provide the coils on a rotor core having an optimal structure for cooling for use in a generator (Ries; [0009-0010]).
In claim 12, Okano as modified teaches the device of claim 1; furthermore Okano does not teach a rotor for an electric machine, comprising at least one coil device as claimed in claim 1.
However, Ries teaches a rotor (Fig. 7-8) for an electric machine, comprising at least one coil device (5).
Therefore further in view of Ries, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Okano as modified to have a rotor for an electric machine, comprising at least one coil device, in order to provide the coils on a rotor core having an optimal structure for cooling for use in a generator (Ries; [0009-0010]).
In claim 13, Okano as modified teaches the device of claim 12; furthermore Okano does not teach a cooling system for cooling the superconductive conductor to a cryogenic operating temperature, wherein the cooling system is configured to circulate the fluid coolant in the coolant channel of the coil device.

Therefore further in view of Hed, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Okano as modified to a cooling system for cooling the superconductive conductor to a cryogenic operating temperature, wherein the cooling system is configured to circulate the fluid coolant in the coolant channel of the coil device, in order to ensure that the device is maintained below the critical temperature for superconductivity (Hed; Col. 8, ln. 15-22).
In claim 14, Okano as modified teaches the rotor of claim 12; furthermore Okano does not teach a rotor core on which the at least one coil device is mechanically held, wherein the rotor core is designed to be kept at a warm operating temperature during the operation of the rotor.
However, Ries further teaches a rotor core (4) on which the at least one coil device (5) is mechanically held, wherein the rotor core (4) is designed to be kept at a warm operating temperature during the operation of the rotor ([0035]).
Therefore further in view of Ries, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Okano as modified to have a rotor core on which the at least one coil device is mechanically held, wherein the rotor core is designed to be kept at a warm operating temperature during the operation of the rotor, in order to provide the coils on a rotor core having an optimal structure for cooling said coils (Ries; [0009-0010; 0035-0037]).
In claim 15, Okano as modified teaches the rotor of claim 14; furthermore Okano does not teach wherein the rotor core has at least one groove for receiving the coil device.

Therefore further in view of Ries, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Okano as modified to have at least one groove for receiving the coil device, in order to fasten the coils on the rotor core so that a cryostat may be provided to cool the coil device (Ries; [0009-0010; 0034]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. (JP H08130134; IDS; English Machine Translation Attached), in view of Hed et al. (US 4996508), further in view of Ries et al. (US 2006/0293189), and additionally in view of Leghissa et al. (US 2009/0058592).
In claim 5, Okano as modified teaches the device of claim 2; furthermore Okano does not teach in addition to the two axial coil members, two axially end-side connecting members which are each formed as bent members.
However, Leghissa teaches (Fig. 1-2) a device (2, 3, 4) having in addition to a carrier (4) with two axial coil members (2, 3), two axially end-side connecting members (2b, 2c, 3b, 3c) which are each formed as bent members.
Therefore further in view of Leghissa, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Okano as modified to have in addition to the two axial coil members, two axially end-side connecting members which are each formed as bent members, in order to prevent unacceptable mechanical stresses of the conductor when forming the coil (Leghissa; Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. (JP H08130134; IDS; English Machine Translation Attached), in view of Hed et al. (US 4996508), further in view of Arndt et al. (US 2015/0340139).
In claim 8, Okano as modified teaches the device of claim 1, with the exception of wherein the superconductive conductor comprises at least one strip conductor.
However, Arndt teaches a device (Fig. 1-3) wherein the superconductive conductor (1) comprises at least one strip conductor (Abstract; [0035]).
Therefore further in view of Arndt, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the device of Okano as modified to have the superconductive conductor comprising at least one strip conductor, in order to provide a high temperature/high magnetic field superconductor which can have minimized losses at higher temperatures, and reduce the need to cool the superconductor to lower temperatures (Arndt; [0006]).
Allowable Subject Matter
Claims 3, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 3: “wherein, within the axial coil member, the superconductive conductor forms a local angle a of at most 79 degrees with the coil axis.”
Claim 7: “wherein the hollow tube has an inner diameter of at most 50 mm.”
Claim 9: “wherein the thickness of the strip conductor is at most 150 pm.”
Claim 10: “wherein the hollow tube has, at least in certain portions, a bend radius of less than 100 mm.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steinmeyer et al. (US 2012/0170158) teaches a superconductor having a coil disposed on a tube, the tube having a diameter of at least 100mm
Kummeth et al. (US 2014/0171330) teaches an electric machine having a rotor section having a superconducting material, and a cooling portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832